UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 NATIONAL HEALTHCARE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware(State of Incorporation or Organization) 52—2057472(I.R.S. Employer Identification Number) 100 Vine Street, Murfreesboro, TN(Address of Principal Executive Offices) 37130(Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered Series A Convertible Preferred Stock, $.01 par value per share Name of Each Exchange on whicheach class is to be registered American Stock Exchange If this form relates to the Registration of a class of securities Pursuant to section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates:333-142189 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act:None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Securities to be Registered. The description of the Series A Convertible Preferred Stock, $.01 par value per share, to be registered hereby is incorporated by reference to the description contained under the heading “DESCRIPTION OF NHC CAPITAL STOCK" in the Joint Proxy Prospectus included in the Registrants’
